UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-Q T Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended December 31, 2008 OR £ Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number 0-25509 First Federal Bankshares, Inc. (Exact name of Registrant as specified in its charter) Delaware 42-1485449 (State or other jurisdiction of (I.R.S. employer incorporation or organization) identification number) 329 Pierce Street, Sioux City, Iowa 51101 (Address of principal executive offices) (Zip Code) 712-277-0200 (Registrant's telephone number) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES þ NO o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One): Large accelerated filero Accelerated filer o Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company þ Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES o NO þ Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding at February 18, 2009 Common Stock, $.01 par value 3,304,471 FIRST FEDERAL BANKSHARES, INC. INDEX Page PART I. FINANCIAL INFORMATION ITEM 1. Financial Statements of First Federal Bankshares, Inc. and Subsidiaries 1 Consolidated Statements of Financial Condition at December 31, 2008 and June 30, 2008 Consolidated Statements of Operations for the three and six month periods ended December 31, 2008 and 2007 2 Consolidated Statements of Stockholders’ Equity for the six month periods ended December 31, 2008 and 2007 3 Consolidated Statements of Comprehensive Loss for the three and six month periods ended December 31, 2008 and 2007 4 Consolidated Statements of Cash Flows for the six month periods ended December 31, 2008 and 2007 5 Notes to Consolidated Financial Statements 6 ITEM 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 12 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 24 ITEM 4T. Controls and Procedures 24 PART II. OTHER INFORMATION 25 ITEM 1. Legal Proceedings 25 ITEM 1A. Risk Factors 25 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 ITEM 3. Defaults upon Senior Securities 25 ITEM 4. Submission of Matters to a Vote of Security Holders 25 ITEM 5. Other Information 25 ITEM 6. Exhibits 26 Signatures 27 Index PART I. FINANCIALINFORMATION ITEM 1.FINANCIALSTATEMENTS First Federal Bankshares, Inc. and Subsidiaries ConsolidatedStatements of Financial Condition (Unaudited) December 31, June 30, 2008 2008 ASSETS Cash and due from banks $ 13,456,623 $ 12,491,282 Interest-bearing deposits in other financial institutions 10,544,000 - Cash and cash equivalents $ 24,000,623 $ 12,491,282 Securities available-for-sale (amortized cost $95,907,241 and $101,872,241, respectively) 66,153,500 84,229,406 Securities held-to-maturity (fair value $6,241,200 and $7,031,673, respectively) 6,210,866 6,999,724 Mortgage loans held for sale 1,031,785 1,102,250 Loans receivable 369,997,322 413,712,503 Less allowance for loan losses 6,653,933 5,893,793 Net loans 363,343,389 407,818,710 Office property and equipment, net 16,533,746 18,761,786 Federal Home Loan Bank ("FHLB") stock, at cost 5,879,000 4,283,000 Foreclosed and repossessed assets 8,627,789 873,159 Accrued interest receivable 2,463,870 2,534,503 Deferred tax asset 14,639,000 9,870,000 Other assets 14,727,177 16,042,504 Total assets $ 523,610,745 $ 565,006,324 LIABILITIES AND STOCKHOLDERS’ EQUITY LIABILITIES Deposit liabilities $ 369,746,413 $ 446,568,327 Advances from FHLB and other borrowings 122,244,241 81,636,814 Advance payments by borrowers for taxes and insurance 760,584 884,437 Accrued interest payable 1,495,159 1,800,967 Accrued expenses and other liabilities 3,492,817 2,124,234 Total liabilities 497,739,214 533,014,779 COMMITMENTS AND CONTINGENCIES STOCKHOLDERS’ EQUITY Preferred stock, $.01 par value, authorized 1,000,000 shares; issued none - - Common stock, $.01 par value, authorized 12,000,000 shares; issued 5,068,726 shares 50,651 50,639 Additional paid-in capital 39,554,748 39,505,397 Retained earnings, substantially restricted 33,950,186 32,581,696 Treasury stock, at cost, 1,764,255 shares (28,535,663 ) (28,535,663 ) Accumulated other comprehensive (loss) (18,655,741 ) (11,061,834 ) Unearned ESOP (492,650 ) (548,690 ) Total stockholders’ equity 25,871,531 31,991,545 Total liabilities and stockholders’ equity $ 523,610,745 $ 565,006,324 See Notes to Consolidated Financial Statements. 1 Index First Federal Bankshares, Inc. and Subsidiaries Consolidated Statements of Operations (Unaudited) Three months ended Six months ended December 31, December 31, 2008 2007 2008 2007 Interest income: Loans receivable $ 5,844,689 $ 7,402,818 $ 12,056,747 $ 14,833,267 Investment securities 1,488,043 1,994,426 2,958,237 4,019,237 Deposits in other financial institutions 376 7,609 890 58,049 Total interest income 7,333,108 9,404,853 15,015,874 18,910,553 Interest expense: Deposits 2,395,581 3,914,621 4,934,449 8,476,884 Advances from FHLB and other borrowings 541,735 1,288,960 1,181,118 2,152,937 Total interest expense 2,937,316 5,203,581 6,115,567 10,629,821 Net interest income 4,395,792 4,201,272 8,900,307 8,280,732 Provision for loan losses 1,304,806 492,389 2,017,663 513,037 Net interest income after provision for loan losses 3,090,986 3,708,883 6,882,644 7,767,695 Non-interest income (loss): Service charges on deposit accounts 1,030,883 834,553 2,063,213 1,617,851 Service charges on commercial and consumer loans 41,546 122,854 80,022 220,615 Gain on sale of bank branch offices 5,569,830 - 5,569,830 - Gain on sale of real estate held for development - 46,610 - 46,610 Gain (loss) on sale of office property and equipment (81,257 ) 321 (81,205 ) 3,821 Other-than-temporary impairment of investment securities - (3,270,594 ) (1,799,719 ) (3,270,594 ) Mortgage banking revenue 166,403 176,995 246,780 370,871 Earnings from bank owned life insurance 147,028 138,119 292,667 274,674 Other income 236,550 265,723 455,261 559,165 Total non-interest income (loss) 7,110,983 (1,685,419 ) 6,826,849 (176,987 ) Non-interest expense: Compensation and benefits 3,141,479 2,824,927 5,790,310 5,631,128 Office property and equipment 692,169 700,616 1,401,651 1,401,863 Data processing, ATM and debit card transaction costs,and other item processing expense 448,736 416,693 930,539 786,702 Professional, insurance and regulatory expense 468,721 252,170 819,446 507,061 Advertising, donations and public relations 347,153 302,600 569,600 766,325 Communications, postage and office supplies 199,008 224,553 400,866 435,313 Loss on other real estate owned 266,412 14,006 340,366 68,707 Other expense 228,165 212,632 439,912 388,729 Total non-interest expense 5,791,843 4,948,197 10,692,690 9,985,828 Income (loss) before income tax expense (benefit) 4,410,126 (2,924,733 ) 3,016,803 (2,395,120 ) Income tax expense (benefit) 1,533,000 (1,172,000 ) 938,000 (1,057,000 ) Net income (loss) $ 2,877,126 $ (1,752,733 ) $ 2,078,803 $ (1,338,120 ) Per share information: Basic earnings (loss) per share $ 0.87 $ (0.54 ) $ 0.63 $ (0.41 ) Diluted earnings (loss) per share $ 0.87 $ (0.54 ) $ 0.63 $ (0.41 ) See Notes to Consolidated Financial Statements. 2 Index First Federal Bankshares, Inc. and Subsidiaries Consolidated Statements of Stockholders' Equity(Unaudited) Six Months Ended December 31, 2008 2007 Capital Stock: Beginning of year balance $ 50,639 $ 50,604 Restricted shares vested: 1,200 and 2,062 shares, respectively 12 20 End of period balance 50,651 50,624 Additional paid-in capital: Beginning of year balance 39,505,397 39,230,016 Stock compensation expense 68,241 90,361 Stock appreciation (depreciation) of allocated ESOP shares (34,357 ) 39,830 Amortization of employee stock grants 15,479 27,672 Restricted shares vested: 1,200 and 2,062 shares, respectively (12 ) (20 ) End of period balance 39,554,748 39,387,859 Retained earnings, substantially restricted: Beginning of year balance 32,581,696 58,704,525 Adoption of FIN 48 - 180,000 Adoption of SFAS 156 - 79,374 Adoption of EITF 06-04 (710,313 ) - Net income (loss) 2,078,803 (1,338,120 ) Dividends paid on common stock: $0.21 per share in 2007 - (682,395 ) End of period balance 33,950,186 56,943,384 Treasury stock, at cost: Beginning of year balance (28,535,663 ) (26,885,723 ) Treasury stock acquired: 87,000 shares in 2007 - (1,649,940 ) End of period balance (28,535,663 ) (28,535,663 ) Accumulated other comprehensive (loss): Beginning of year balance (11,061,834 ) (179,360 ) Net change in unrealized losses on securities available-for-sale,net of tax of $5,188,000 and $2,617,000, respectively (8,722,626 ) (4,400,461 ) Less reclassification adjustment for net realized losses included in net income,net of tax of $671,000 and $1,220,000, respectively 1,128,719 2,050,594 End of period balance (18,655,741 ) (2,529,227 ) Unearned ESOP shares: Beginning of year balance (548,690 ) (664,840 ) ESOP shares allocated 56,040 58,880 End of period balance (492,650 ) (605,960 ) Total stockholders' equity $ 25,871,531 $ 64,711,017 See Notes to Consolidated Financial Statements. 3 Index First Federal Bankshares, Inc. and Subsidiaries Consolidated Statements of Comprehensive (Loss) (Unaudited) Three Months Ended Six Months Ended December 31, December 31, 2008 2007 2008 2007 Net income (loss) $ 2,877,126 $ (1,752,733 ) $ 2,078,803 $ (1,338,120 ) Net change in unrealized losses on securities available-for-sale net of tax of $3,132,000, $1,872,000,$5,188,000 and $2,617,000, respectively (5,265,652 ) (3,147,575 ) (8,722,626 ) (4,400,461 ) Less reclassification adjustment for net realized losses included in net income, net of tax of $671,000 for 2008 and $1,220,000 for 2007 - 2,050,594 1,128,719 2,050,594 Total comprehensive (loss) $ (2,388,526 ) $ (2,849,714 ) $ (5,515,104 ) $ (3,687,987 ) See Notes to Consolidated Financial Statements. 4 Index First Federal Bankshares, Inc. and Subsidiaries Consolidated Statements of Cash Flows (Unaudited) Six months ended December 31, 2008 2007 Cash flows from operating activities: Net income (loss) $ 2,078,803 $ (1,338,120 ) Adjustments to reconcile net income (loss) from operations to net cash provided by operating activities: Loans originated for sale to investors (18,952,386 ) (33,347,000 ) Proceeds from sale of loans originated for sale 18,899,897 33,795,337 Provision for losses on loans 2,017,663 513,037 Depreciation and amortization 582,398 719,553 Provision for deferred taxes (252,000 ) 208,000 Equity-based compensation 105,403 216,743 Mortgage banking revenue (246,780 ) (370,871 ) Other-than-temporary impairment of investment securities 1,799,719 3,270,594 Gain on sale of bank branch office (5,569,830 ) - Net (gain) loss on sale of office property and equipment 81,205 (3,821 ) Net gain on sale of real estate help for development - (46,610 ) Amortization of premiums and discounts on loans, mortgage-backed securities and investment securities 225,570 (6,702 ) (Increase) in accrued interest receivable (569,562 ) (94,722 ) Decrease in other assets 148,884 223,812 (Decrease) in accrued interest payable (58,029 ) (212,627 ) Increase (decrease) in accrued expenses and other liabilities 699,948 (24,974 ) Increase (decrease) in accrued taxes on income 1,414,014 (1,269,748 ) Net cash provided by operating activities 2,404,917 2,231,881 Cash flows from investing activities: Proceeds from maturities of securities held-to-maturity 784,036 581,560 Purchase of securities available-for-sale (6,996,021 ) - Proceeds from maturities of securities available-for-sale 11,724,371 8,254,638 Purchase of FHLB stock (1,596,000 ) (1,679,900 ) Loans purchased (1,770,000 ) (5,242,000 ) Cash effect of bank branch office sales (20,734,872 ) - Decrease in loans receivable 8,548,006 11,108,283 Proceeds from sale of property and equipment 92,469 3,821 Purchase of office property and equipment (81,188 ) (2,833,387 ) Proceeds from sale of foreclosed real estate 2,356,075 235,154 Expenditures on foreclosed real estate (164,534 ) - Proceeds from sale of real estate held for development - 804,844 Expenditures on real estate held for development - (309,020 ) Net cash provided by (used in) investing activities (7,837,658 ) 10,923,993 Cash flows from financing activities: (Decrease) in deposits (23,611,224 ) (56,210,358 ) Proceeds from advances from FHLB and other borrowings 103,209,500 85,885,467 Repayment of advances from FHLB and other borrowings (62,602,073 ) (45,428,965 ) Net (decrease) in advance payments by borrowers for taxes and insurance (54,121 ) (27,852 ) Repurchase of common stock - (1,649,940 ) Cash dividends paid - (682,395 ) Net cash provided by (used in) financing activities 16,942,082 (18,114,043 ) Net increase (decrease) in cash and cash equivalents 11,509,341 (4,958,169 ) Beginning of year 12,491,282 25,738,467 End of year $ 24,000,623 $ 20,780,298 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION Cash paid during the period for: Interest $ 6,421,375 $ 10,842,448 Income taxes paid - 4,748 SUPPLEMENTAL DISCLOSURE OF NONCASH INVESTING AND FINANCING ACTIVITIES Property acquired in settlement of loans 10,216,527 1,742,224 See Notes to Consolidated Financial Statements. 5 Index FIRST FEDERAL BANKSHARES, INC. and SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 1. Basis of presentation The consolidated financial statements as of and for the three and six month periods ended December 31, 2008 and 2007, have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission.Certain information and footnote disclosure normally included in year-end financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been omitted pursuant to these rules and regulations.These consolidated financial statements should be read in conjunction with the Company’s audited consolidated financial statements and notes that are included in its Annual Report for the year ended June 30, 2008, filed on Form 10-K. In the opinion of management of the Company, these financial statements reflect all adjustments, consisting only of normal recurring accruals necessary to present fairly these consolidated financial statements.The results of operations for the interim periods are not necessarily indicative of results that may be expected for an entire year. Certain amounts previously reported have been reclassified to conform to the presentation in these consolidated financial statements.These reclassifications did not affect previously reported net income or retained earnings. Critical Judgments and EstimatesThe Company describes all of its significant accounting policies in Note 1 of the Company's Audited Consolidated Financial Statements in its 2008 Annual Report on Form 10-K.Particular attention should be paid to the Company’s allowance for losses on loans, “other than temporary” impairment of investment securities, valuation of deferred tax assets, and the fair value of financial instruments, which are considered to be critical accounting policies, and which require significant management judgments and estimates because of the inherent uncertainties surrounding the subjective nature of these areas.Information on the impact loss allowances and “other than temporary” losses have had on the Company's financial condition and results of operations for the three and six month periods ended December 31, 2008 and 2007, can be found below, in the sections entitled "Results of Operations – Provision for Losses on Loans," “Financial Condition – Non-Performing and Classified Assets,” and "Results of Operations – Other than Temporary Impairment." The Company’s critical accounting policies and their application are periodically reviewed by the Audit Committee and the full Board of Directors. Note 2. Organization The Company is the holding company for Vantus Bank (the “Bank”).The Company owns 100% of the Bank’s common stock.Currently, the Company engages in no other significant activities beyond its ownership of the Bank’s common stock. Note 3. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Note 4. Effect of New Accounting Standards In September 2006, the Emerging Issues Task Force ("EITF") reached a final consensus on Issue 06-04, Accounting for Deferred Compensation and Postretirement Benefit Aspects of Endorsement Split-Dollar Life Insurance Arrangements.In March 2007, the EITF reached a final conclusion on Issue 06−10, Accounting for Collateral Assignment Split-Dollar Life Insurance Arrangements.The consensus stipulates that an agreement by an employer to 6 Index share a portion of the proceeds of a life insurance policy with an employee during the postretirement period is a postretirement benefit arrangement required to be accounted for.The consensus concludes that the purchase of a split-dollar life insurance policy does not constitute a settlement and, therefore, a liability for the postretirement obligation must be recognized.
